Citation Nr: 1760323	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-17 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received with respect to a claim of service connection for hepatitis C, previously claimed as a liver disorder.

3.  Entitlement to service connection for a psychiatric disorder, to include PTSD.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran, his daughter, and his wife


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1976 to September 1979 and from October 1981 to June 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2017.  

The Board has recharacterized the claim for service connection for PTSD to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The claims of service connection for an acquired psychiatric disorder and hepatitis C condition are considered reopened; those reopened claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

1.  New evidence that tends to substantiate the claim of service connection for a psychiatric disorder has been received since the final rating decision that denied service connection for a psychiatric disorder.

2.  New evidence that tends to substantiate the claim of service connection for hepatitis C has been received since the final rating decision that denied service connection for abnormal liver function.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a psychiatric disorder is reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received, and the claim of service connection for hepatitis C is reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (2012); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

With respect to the Veteran's claim for an acquired psychiatric disorder, the Veteran claimed service connection for PTSD, schizophrenia, and depression in May 2003; in an August 2004 rating decision, the AOJ denied service connection for the Veteran's claimed psychiatric conditions, noting that the Veteran failed to provide evidence showing treatment for or a diagnosis of PTSD, schizophrenia, or depression.  The Veteran was notified of that decision in an August 2004 letter.  The Veteran did not submit any additional evidence or notice of disagreement within one year of that letter.

As no new and material evidence was received during the appeal period following the August 2004 letter, the August 2004 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not submit a notice of disagreement within the appeal period of the August 2004 letter, the August 2004 rating decision is final.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2017).  New and material evidence is therefore required to reopen the claim of service connection for a psychiatric disorder.  See 38 U.S.C. § 5108 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

With respect to the Veteran's claim for hepatitis C, the Veteran claimed service connection for abnormal liver function in May 1992; in a July 1992 rating decision, the AOJ denied service connection for the Veteran's claimed abnormal liver function, noting that based on the evidence of record, there was no indication that his condition was incurred in or aggravated by the Veteran's military service.  The Veteran was notified of that decision in a July 1992 letter.  The Veteran did not submit any additional evidence or notice of disagreement within the appeal period of that letter.

As no new and material evidence was received during the appeal period following the July 1992 letter, the July 1992 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not submit a notice of disagreement within one year of the July 1992 letter, the July 1992 rating decision is final.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2017).  New and material evidence is therefore required to reopen the claim of service connection for hepatitis C.  See 38 U.S.C. § 5108 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

The Veteran filed his claim to reopen his psychiatric disorder and hepatitis C claims in August 2010.  In September 2010, the Veteran submitted a list of possible hepatitis risk factors, indicating that he used intranasal cocaine, engaged in high-risk sexual activity, has a body piercing or tattoo, and got a puncture wound to the chest in the mid 1980's.  The Veteran also submitted a September 2010 statement describing his claimed in-service stressors, including an incident in which his best friend was killed in service while driving a forklift, an incident in which an ammunition truck he was driving caught fire, and an incident in which a vehicle carrying high explosive rockets went over a hill and he helped load them onto a backup vehicle.  The Board concludes that this evidence received subsequent to the July 1992 and August 2004 rating decisions relates to his psychiatric and hepatitis C claims.

Based on the evidence received since the prior final rating decisions, including the Veteran's statements concerning his hepatitis C risk factors and the description of stressors related to PTSD, the Board must conclude that new and material evidence has been received which tends to substantiate the Veteran's claims of service connection for a psychiatric disorder and hepatitis C, and these claims are reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claims of service connection for a psychiatric disorder and hepatitis C has been received; those claims are reopened, and to this limited extent, the appeal of those issues is granted.


REMAND

The Veteran underwent VA psychiatric examinations in January 2013 and May 2017.  The January 2013 VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-IV, though the examiner did diagnose the Veteran with major depressive disorder with psychotic features, an anxiety disorder, polysubstance dependence in sustained full remission, and a personality disorder with paranoid and antisocial traits.  Ultimately, the January 2013 VA examiner opined that all of the Veteran's diagnosed psychological disorders were less likely than not caused by or a result of his conceded stressor, specifically witnessing his best friend killed by a forklift, noting that the majority of the Veteran's hallmark PTSD and anxiety symptoms are not directly linked to that incident.  However the examiner does not address the Veteran's claimed stressor that he assisted in moving high explosive rockets from a damaged vehicle to a back-up vehicle.  The Board notes that the Veteran's service personnel records contain an April 1977 letter of appreciation commending the Veteran for the outstanding manner in which he responded to an emergency situation in Chong Dong, Korea involving moving high explosive rockets from a damaged vehicle; the Board finds that this is credible evidence supporting the occurrence of this in-service stressor.  Because the VA examiner failed to address all relevant evidence of record, the Board finds that the January 2013 VA examination is inadequate for adjudication purposes.

The Veteran subsequently submitted a May 2017 PTSD disability benefits questionnaire completed by a VA physician, in which the physician diagnosed the Veteran with PTSD and major depressive disorder under the DSM-5.  In a subsequent June 2017 letter, the VA examiner opined that the Veteran developed PTSD from pre-military traumas, but that his military traumas, including witnessing a friend being decapitated by a forklift and being involved in a truck fire carrying ammunition, contributed to and exacerbated his existing PTSD symptoms.  Ultimately, the May 2017 VA examiner opined that it was his medical opinion that it was at least as likely as not that the Veteran's PTSD symptoms could be attributed to or at least were exacerbated by is active duty service.  

However, the May 2017 VA examiner's positive opinion appears to be based at least in part on a PTSD stressor that has not been verified, specifically the stressor involving an ammunition truck he was driving catching fire.  Additionally, the Veteran's service treatment records demonstrate that in his September 1976 enlistment examination, he was clinically evaluated and found to be psychiatrically normal; the rest of his service treatment records are similarly silent for any complaints of psychiatric problems.  Thus, the Board finds that the Veteran is presumed sound as to his psychiatric state on entrance into military service, and the Board cannot find at this time that there is clear and unmistakable evidence that a psychiatric disorder pre-existed military service.  See 38 U.S.C. § 1111 (2012).  Because the Veteran is presumed sound as to his psychiatric state on entrance into service, the Board must address this issue as a direct service connection claim, and the May 2017 VA physician's opinion that the Veteran's pre-existing PTSD was aggravated by service is inadequate for adjudication purposes.  

Thus, based on the above, a remand is necessary to obtain a new VA examination and an adequate medical opinion. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

With respect to the claim for hepatitis C, the Veteran's VA treatment records document diagnoses and treatment for hepatitis C during the period on appeal.  In an October 2012 VA hepatology note, the Veteran indicated that he had known he had hepatitis C since 1999 when he was tested in prison.  The Veteran's representative stated in his July 2017 Board hearing that the Veteran's hepatitis C was first noted after the Veteran left service in 1979 when applying for the NYPD, indicating that they performed a liver function test which showed an abnormal liver function at that time.  However, neither the Veteran's prison records nor his NYPD liver function test records have been associated with the claims file, and the Veteran's representative has indicated that they are unavailable.  The Veteran's representative further stated that the Veteran's current hepatitis C was due to drug use in service.  As noted above, the Veteran indicated additional risk factors with regard to hepatitis C, including high risk sexual activity, tattoos or body piercings, and a puncture wound occurring in the mid-1980s.  The Board notes that the Veteran's service treatment records indicate that he sought treatment in October 1977 for swelling around the groin region and "crabs", which the examiner diagnosed as scabies, and in November 1977 for sores on the penis and urethral discharge, which was later diagnosed as gonorrhea.  

In light of the above, the Board has determined that the evidence of record meets the minimum threshold for obtaining a VA examination of that condition at this time.  That claim is remanded at this time for such to be accomplished.  See 38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his claimed psychiatric disorder by either a psychiatrist or a psychologist who has not previously examined the Veteran.  

The examiner is asked to opine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of PTSD or any other psychiatric disorder.  The examiner must clearly identify each psychiatric disorder found to be present (to include depression, anxiety, and PTSD).

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a diagnosis of PTSD, or any other psychiatric diagnosis, the examiner must explain why the diagnoses of PTSD, or any other psychiatric diagnoses, reflected in the record during the course of the appeal, are not valid diagnoses.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorders either commenced during or are otherwise etiologically related to the Veteran's period of service. 

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.  

The Board notes that, under VA regulations, a disability cannot be found to pre-exist military service if it was not noted on the Veteran's entrance examination unless there is clear and unmistakable evidence that the disability pre-existed military service.  In this case, the VA cannot meet the high standard of showing by clear and unmistakable evidence that any psychiatric disability pre-existed military service.  Therefore, for the purposes of this examination and opinion, the examiner must presume that the Veteran had no psychiatric disability upon entry into military service.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Then, schedule the Veteran for an examination with an appropriate clinician to determine whether the current hepatitis C is related to the Veteran's military service.  

Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the hepatitis C began in or is otherwise caused by the Veteran's active service.

The examiner should address the Veteran's contentions regarding his risk factors for contracting hepatitis C, including sexual encounters or drug use during service.  The examiner should address any other pertinent evidence of record, especially verification of reported risk factors and any risk factors evident in the claims file not reported by the Veteran.  The examiner must address each risk factor in his or her opinion.  

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  If any of the above issues cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Then, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


